Fannie Mae Lawson instituted a prosecution for bastardy, etc., against one Albert *Page 50 
Hansard, which proceeded in the regular way to judgment. Code 1923, §§ 3416-3428.
Feeling herself aggrieved at the judgment rendered, she files this petition for mandamus, seeking to have this court direct the respondent to alter same.
We waive, as being unnecessary for us to decide, every question involved and raised, save the single one that, as we see it, decides our action.
By the provisions of Code 1923, § 3439, every grievance put forward by petitioner in this petition, can be adequately dealt with by "appeal."
When this is true, in any case, this court must deny the petition for the extraordinary writ here prayed for. Ex parte Woodruff, 123 Ala. 99, 26 So. 509; Ex parte Watters et al.,180 Ala. 523, 526, 61 So. 904. And it is so ordered.
Writ denied.
SAMFORD, J., concurs in conclusion only.